Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an amendment filed 12/30/2021 in which claims 01-6 and 8-12 are pending ready for examination.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim Interpretations - 35 USC § 112(f)
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
1)  “fluid flow component, collection media assembly dock element, controller, fluid composition sensor, imaging device” in claim 1.
2) “compression element” in claims 8, 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Allowable Subject Matter
Claims 1-7 and 8-12 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses a device for detecting fluid particle characteristics comprising: 
a fluid composition sensor configured to receive a volume of fluid, the fluid composition sensor comprising: 
a housing defining an internal sensor portion and comprising a fluid inlet) configured to receive the volume of fluid; 
a fluid flow component disposed within the internal sensor portion and configured to define at least a portion of a fluid flow path; 
an impactor nozzle configured to receive at least a portion of the volume of fluid such that the at least a portion of the volume of fluid received by the impactor nozzle is directed in a fluid flow direction; 
at least one collection media assembly dock element configured to receive a replaceable collection media assembly comprising a collection media configured to receive one or more particles of a plurality of particles within the volume of fluid such 
an imaging device configured to capture an image of at least a portion of the one or more particles of the plurality of particles received by the collection media of the replaceable collection media assembly received by the at least one collection media assembly dock element; 
a collection media assembly ejection element positioned so as to engage a latch of the replaceable collection media assembly received by the at least one collection media assembly dock element, the latch being configured to impede removal of the replaceable collection media assembly from the sensor; and
a controller configured to determine, based at least in part on the image, at least one particle characteristic of the plurality of particles of volume of fluid; 
wherein the fluid flow direction is at least substantially toward the collection media; and 
wherein the fluid composition sensor is configured to receive a pressing force from the replaceable collection media assembly so as to constrain the replaceable collection media assembly against movement relative to the imaging device in at least a vertical direction. 
As for claim 8, none of the prior arts alone or in combination discloses a collection media assembly for receiving one or more particles from a volume of fluid within a fluid composition sensor, the collection media assembly comprising: 
a frame element; 

a collection media disposed upon the transparent substrate and configured to the receive one or more particles from the volume of fluid; 
at least one compression element configured to apply a pressing force against an adjacent portion of an internal sensor portion within the fluid composition sensor so as to constrain the collection media assembly relative to an imaging device of the fluid composition sensor in at least one direction; and 
a latch positioned so as to engage a collection media assembly ejection element of the fluid composition sensor, the latch being configured to impede removal of the collection media assembly from the sensor;
wherein each of the at least compression element is configured to engage a corresponding element disposed within the fluid composition sensor so as to constrain relative movement between the collection media assembly and the corresponding element in at least a vertical direction. 
As for claim 10, none of the prior arts alone or in combination discloses a method for detecting fluid particle characteristics comprising:
inserting at least a portion of a replaceable collection media assembly into an interior portion of a sensor, the replaceable collection media assembly comprising: 
a collection media configured to receive one or more particles of a plurality of particles within a volume of fluid; 
at least one compression element configured to apply a pressing force against an adjacent portion of an internal sensor portion of the sensor so as to constrain the 
a latch positioned so as to engage a collection media assembly ejection element of the fluid composition sensor, the latch being configured to impede removal of the replaceable collection media assembly from the sensor;
receiving, via the sensor, the volume of fluid; 
directing the volume of fluid, via an impactor nozzle, toward the collection media of the replaceable collection media assembly; 
receiving, via the collection media, one or more particles of the plurality of particles within the volume of fluid; 
capturing, using the imaging device disposed within the sensor, an image of the one or more particles of the plurality of particles received by the collection media; 
determining, based at least in part on the image, at least one particle characteristic of the plurality of particles of the volume of fluid; and 
upon determining the at least one particle characteristic of the plurality of particles of the volume of fluid, removing the replaceable collection media assembly from the internal portion of the sensor based at  least in part on an engagement of the collection media assembly ejection element.
The closest prior art, Ozcan et al (US 2020/0103328 A1) discloses a multi-channel compacting soil layer seepage experiment device and method. Ozcan does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 1, 8, and 10; such as, “a latch of the replaceable collection media assembly received by the at least one collection media assembly dock element, the latch being configured to impede removal of the replaceable collection media assembly from the sensor.” Therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 2-6, 9, 11, and 12 are allowed due to their dependency of either claim 1, 8, or 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s argument, see amendments, filed 12/30/2021, with respect to claims 1-6 and 8-12 they have been fully considered and are persuasive.  The 35 USC § 102/103 rejection of claims 1-6 and 8-12 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886